DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an engagement feature” in claim 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	in claims 1 and 12, “and/or” is indefinite because it is unclear what limitation such language places on the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berrevoets (US Pub 2009/0163963).
With respect to claim 1, Berrevoets discloses (see figures 2 and 13 below) a device for placing a receiving part (fig 13, 90) of a bone anchoring device onto a head (fig 13, 70, 90) ]of a bone anchoring element (fig 13, 70), comprising: a holding device (fig 2, 150); a collet (fig 2, 22) having a longitudinal axis (dotted line in figure 2) and being held by the holding device (via 164), wherein the collet includes a distal end portion (fig 13, 110) configured to be flexibly expanded and/or compressed (fig 13) in a radial direction  perpendicular to the longitudinal axis (fig 13); wherein an engagement feature (fig 13, 112) is provided at an outer contour of the distal end portion of the collet configured to engage a portion (fig 13, 114) of an inner wall formed in a rod receiving channel or a bore of a receiving part. With respect to claim 2, Berrevoets discloses further comprising a plunger (fig 2, 120) configured to selectively lock (fig 13) and release (fig 12) the distal end portion of the collet at the receiving part, when the engagement feature engages the portion of the inner wall formed in the receiving part (fig 13). With respect to claim 3, Berrevoets discloses is configured to be movable with respect to the plunger in a direction along its longitudinal axis between at least a first lock position (fig 13), in which the distal end portion of the collet is prevented by a portion of the plunger from being compressed, and a second release position (fig 12) in which the distal end portion may be resiliently compressed. With respect to claim 4, Berrevoets discloses, wherein the plunger is fixedly coupled (fig 2, by pin 164 in 162) to the holding device. With respect to claim 5, Berrevoets discloses wherein the collet is movably held (164 in slot 152) by the holding device and has a tubular shape (fig 2), and the plunger has a rod-shape (fig 2) and at least partially extends through the collet (fig 13). With respect to claim 6, Berrevoets discloses wherein the plunger is coupled to the holding device via a fixation device (fig 2, 164) extending though an oblong aperture (fig 2, 152) formed in the tubular-shaped collet. With respect to claim 12, Berrevoets discloses wherein the distal end portion of the collet includes two or more flexible tongues (fig 13, 110), which are configured to be flexibly expanded and/or compressed in a radial direction perpendicular to the longitudinal axis (fig 12 and fig 13). With respect to claim 13, Berrevoets discloses wherein the engagement feature is a protrusion or latching recess (fig 13, 112 a protrusion), which is configured to latch into a corresponding latching recess or protrusion (Fig 13, 114 a recess), respectively, provided at the inner wall of the receiving part. With respect to claim 14, Berrevoets discloses wherein two or more of the engagement features are provided (fig 13 two are provided).
With respect to claim 15, Berrevoets discloses a receiving part (fig 13, 90) ]for connecting a bone anchoring element (fig 13, 70) having a head (see fig 13 below) and a shank (see fig 13 below) to a spinal rod, comprising: a bore (see fig 2 below) extending from a first end (fig 13 top) to a second end (fig 13 bottom) of the receiving part and comprising an inner wall (see fig 13 below): a rod receiving channel (see fig 2 below) extending from the first end and comprising an inner wall: an opening (for screw head) of the bore provided at the second end and being configured to allow introducing the head into the bore; and a seat (see fig 13 below) formed adjacent the opening and providing an accommodation space for the head of the bone anchoring element (fig 13); wherein the inner wall of the rod receiving channel or the inner wall of the bore comprises an engagement feature (fig 13, 114) configured to engage a corresponding engagement feature (fig 13, 112) of a device (fig 2, 22) for placing the receiving part onto a head of a bone anchoring element.

    PNG
    media_image1.png
    771
    730
    media_image1.png
    Greyscale

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US Pub 2011/0152949).
With respect to claim 15, Biedermann discloses (see figs 13 and 15 below) a receiving part (fig 13, 5’) ]for connecting a bone anchoring element (fig 13) having a head (see fig 13 below) and a shank (see fig 13 below) to a spinal rod, comprising: a bore (see fig 13 below) extending from a first end (fig 13 top) to a second end (fig 13 bottom) of the receiving part and comprising an inner wall (see fig 13 below): a rod receiving channel (see fig 13 below) extending from the first end and comprising an inner wall: an opening (for screw head) of the bore provided at the second end and being configured to allow introducing the head into the bore; and a seat (see fig 13 below) formed adjacent the opening and providing an accommodation space for the head of the bone anchoring element (fig 13); wherein the inner wall of the rod receiving channel or the inner wall of the bore comprises an engagement feature (fig 13, 9D) configured to engage a corresponding engagement feature of a device for placing the receiving part onto a head of a bone anchoring element. With respect to claim 16, Biedermann discloses further comprising an inner cap (fig 15, 8’) comprising a flexible head receiving portion (fig 15, 8b) configured to resiliently clamp the head, the inner cap being movably disposed within the accommodation space (fig 13).

    PNG
    media_image2.png
    360
    592
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrevoets (US Pub 2009/0163963) in view of Chao et al. (US Pub 2011/0152949).
With respect to claim 7, Berrevoets discloses the claimed invention except for a resilient member, which is coupled between the holding device and a proximal end portion provided at the collet so as to urge the collet into a proximal direction in order to establish the first lock position.
Chao et al. discloses a resilient member (fig 4C, 44), which is coupled between the holding device (fig 4C, 80, 42) and a proximal end portion provided at the collet (fig 4C, 12) so as to urge the collet into a proximal direction in order to establish the first lock position (paragraph 31) to facilitate engagement of the plunger with the collet to bias to the locking configuration (paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berrevoets to include a resilient member, which is coupled between the holding device and a proximal end portion provided at the collet so as to urge the collet into a proximal direction in order to establish the first lock position in view of Chao et al. in order to facilitate engagement of the plunger with the collet to bias to the locking configuration. With respect to claim 8, Berrevoets discloses wherein the plunger has a tip portion (fig 2, 124), which is configured, in the first lock position, to enter the distal end portion of the collet such as to prevent compression thereof (fig 13). With respect to claim 9, Berrevoets discloses wherein the tip portion of the plunger further comprises a tapered or conical portion (fig 13 tip is conical) configured to further expand the distal end portion of the collet in addition to preventing compression. With respect to claim 10, Berrevoets discloses further comprising an operation portion (fig 2, 24), which is removably connected, fixed to, or integrally formed with the proximal portion provided at the collet configured to allow an operator to move the collet with respect to the holding device and plunger against an urging force of the resilient member to establish the second release position.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrevoets in view of Chao et al. as applied to claim 7 above, and further in view of Biedermann et al. (US Pub 2011/0152949).
With respect to claim 11, Berrevoets discloses wherein the receiving part of the bone anchoring device further includes the bore (see fig 2 above) extending from a first end (top) to a second end (bottom) of the receiving part, the rod receiving channel (See fig 2 below) extending from the first end, and a seat (see fig 13 above) providing an accommodation space for a head (see fig 13 above) of the bone anchoring element is formed at the second end and the resilient member is configured to be tensioned by a force in order to achieve a state, when the plunger releases the distal end portion (paragraph 31 of Chao). Berrevoets in view of Chao discloses the claimed invention except for wherein an inner cap is movably disposed within the accommodation space, which inner cap includes a flexible head receiving portion configured to resiliently clamp the head.
Biedermann et al. discloses an inner cap (fig 1, 8) is movably disposed within the accommodation space, which inner cap includes a flexible head receiving portion (fig 1, 89) configured to resiliently clamp the head (fig 3) to allow for a secure connection with the receiving part and the screw and give the surgeon freedom in the connection (paragraph 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berrevoets in view of Chao to include an inner cap is movably disposed within the accommodation space, which inner cap includes a flexible head receiving portion configured to resiliently clamp the head in view of Biedermann in order to allow for a secure connection with the receiving part and the screw and give the surgeon freedom in the connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090105712 A1 discloses a device for a receiving part.
US 20130060293 A1 discloses a receiving part with an inner cap
US 20110263945 A1 discloses a device for a receiving part and a receiving part
US 20090264896 A1 discloses a device for a receiving part and a receiving part with an inner cap
US 20110166606 A1 discloses a device for a receiving part and a receiving part with an inner cap
US 20030125741 A1 discloses a receiving part with an inner cap
US 20070161998 A1 discloses a device for a receiving part.
US 20130018428 A1 discloses a device for a receiving part and a receiving part with an inner cap
US 20140188175 A1 discloses a device for a receiving part and a receiving part with an inner cap
US 20140142634 A1 discloses a receiving part with an inner cap
US 20040225289 A1 discloses a receiving part with an inner cap
US 20030023243 A1 discloses a device for a receiving part and a receiving part with an inner cap
US 20110046683 A1 discloses a device for a receiving part and a receiving part with an inner cap
US 8852239 B2 discloses a device for a receiving part and a receiving part with an inner cap
US 6471705 B1 discloses a receiving part with an inner cap
US 5672176 A discloses a receiving part with an inner cap
US 9480517 B2 discloses a receiving part with an inner cap
US 9308027 B2 discloses a device for a receiving part and a receiving part with an inner cap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773